        Case 1:19-cv-09642-VM-RWL Document 43 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               7/20/2020
---------------------------------------------------------------X
GUILLAUME JACQUETY,                                            :
                                                               :   19-cv-9642 (VM) (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA &                               :
DR. YOUSSEFF ZAIM WADGHIRI,                                    :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order addresses Respondents’ request that Petitioner fund the cost of

Respondents’ experts (see letter dated October 1, 2019) as well as Respondents’

suggestion that she may seek pro bono representation. By Order dated July 6, 2020, the

Court ordered that the parties could each submit a letter addressing that issue by July 10,

2020, and each could respond to the other’s letter by July 15, 2020. Petitioner filed a

substantive letter on July 10, 2020. Respondent filed neither a letter on July 10, 2020,

nor a response to Petitioner’s letter. No authority has been presented to the Court to

support Respondent’s request, and Petitioner has presented authority weighing against

the request. Accordingly:

        1.       Respondent’s request that Petitioner fund the cost of Respondent’s experts

is denied.

        2.       Respondent has had sufficient time to seek pro bono counsel, and, in any

event, Respondent’s counsel of record remains counsel of record. The case need not be
      Case 1:19-cv-09642-VM-RWL Document 43 Filed 07/20/20 Page 2 of 2




further delayed for purposes of seeking pro bono counsel. Of course, pro bono counsel

may appear at any time.

         3.   With respect to Petitioner’s request for an expedited briefing schedule for

his anticipated motion for discovery sanctions, any request for adverse inferences or

preclusion should be briefed and considered in connection with trial in limine motions.

         4.   The parties should contact Judge Marrero’s chambers directly about setting

a trial date and determining the means by which trial will proceed.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE


Dated:        July 20, 2020
              New York, New York
